DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine Voisinet on 3/16/2021.

The application has been amended as follows: 

Claim 1
An ultrasound image diagnostic apparatus, comprising: 
a transducer array having a plurality of oscillators and adapted to transmit an ultrasonic wave toward a subject, receive an ultrasonic echo from the subject and output element data which is a reception signal of each of the plurality of oscillators; 
an element data memory adapted to store the element data that each of the plurality of oscillators of the transducer array has output upon receipt of [[an]] the ultrasonic echo; and 
a processor configured to: 
generate a first ultrasound image based on a sound ray signal produced from the element data output by the transducer array, 
acquire element data corresponding to a region of interest set in advance, 
calculate an optimal sound velocity at the region of interest using the element data corresponding to the region of interest as acquired, 
set a reconstruction region by adding a margin region having a preset width to the region of interest in a frame in which the region of interest is set, 
acquire element data corresponding to the reconstruction region from the element data stored in the element data memory, and generate a reconstructed image by reconstructing the first ultrasound 
regenerate a second ultrasound image using the first ultrasound image generated and the reconstructed image generated, and 
wherein the processor regenerates the second ultrasound image by replacing the reconstruction region of the first ultrasound image by the reconstructed image.

Claim 9
An ultrasound image diagnostic apparatus, comprising: 
a transducer array having a plurality of oscillators and adapted to transmit an ultrasonic wave toward a subject, receive an ultrasonic echo from the subject and output element data which is a reception signal of each of the plurality of oscillators; 
an element data memory adapted to store the element data that each of the plurality of oscillators of the transducer array has output upon receipt of [[an]] the ultrasonic echo; and 
a processor configured to: 
generate a first ultrasound image based on a sound ray signal produced from the element data output by the transducer array, 
acquire element data corresponding to a region of interest set in advance, 
calculate an optimal sound velocity at the region of interest using the element data corresponding to the region of interest as acquired, 
set a reconstruction region by adding a margin region having a preset width to the region of interest in a frame in which the region of interest is set, 
acquire element data corresponding to the reconstruction region from the element data in the element data memory, and generate a reconstructed image by reconstructing the first ultrasound image in the reconstruction region using the element data corresponding to the reconstruction region based on the 
regenerate a second ultrasound image using the first ultrasound image generated and the reconstructed image generated, 
wherein the processor regenerates the second ultrasound image by replacing the reconstruction region of the first ultrasound image by an image obtained by synthesizing the first ultrasound image in the reconstruction region and the reconstructed image.

Claim 10
An ultrasound image diagnostic apparatus, comprising: 
a transducer array having a plurality of oscillators and adapted to transmit an ultrasonic wave toward a subject, receive an ultrasonic echo from the subject and output element data which is a reception signal of each of the plurality of oscillators; 
an element data memory adapted to store the element data that each of the plurality of oscillators of the transducer array has output upon receipt of [[an]] the ultrasonic echo; and 
a processor configured to: 
generate a first ultrasound image based on a sound ray signal produced from the element data output by the transducer array, 
acquire element data corresponding to a region of interest set in advance, 
calculate an optimal sound velocity at the region of interest using the element data corresponding to the region of interest as acquired,
set a reconstruction region by adding a margin region having a preset width to the region of interest in a frame in which the region of interest is set, 
acquire element data corresponding to the reconstruction region from the element data in the element data memory, and generate a reconstructed image by reconstructing the first ultrasound image in the reconstruction region using the element data corresponding to the reconstruction region based on the calculated optimal sound velocity at the region of interest, the margin region of the reconstructed region being reconstructed based on the calculated optimal sound velocity at the region of interest, 
regenerate a second ultrasound image using the first ultrasound image generated and the reconstructed image generated, 
wherein the processor regenerates the second ultrasound image by replacing the region of interest of the first ultrasound image by the reconstructed image in the region of interest and replacing the margin region of the first ultrasound image by an image obtained by synthesizing the first ultrasound image in the margin region and the reconstructed image in the margin region at a ratio varied such that a proportion of the first ultrasound image increases with increasing distance from the region of interest.

Claim 12
The ultrasound image diagnostic apparatus according to claim 1, wherein the processor acquires the element data that the transducer array has output upon transmission of an ultrasonic wave toward the region of interest and receipt of an ultrasonic echo.


Reasons for Allowance
Claims 1, 9-12 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to reasonably suggest “set a reconstruction region by adding a margin region having a preset width to the region of interest in a frame in which the region of interest is set, acquire element data corresponding to the reconstruction region from the element data stored in the element data memory, and generate a reconstructed image by reconstructing the first ultrasound image in the reconstruction region using the element data corresponding to the reconstruction region based on the calculated optimal sound velocity at the region of interest, the margin region of the reconstructed region being reconstructed based on the calculated optimal sound velocity at the region of interest, regenerate a second ultrasound image using the first ultrasound image generated and the reconstructed image generated, and wherein the processor regenerates the second ultrasound image by replacing the reconstruction region of the first ultrasound image by the reconstructed image” in claim 1 in combination with the other limitations.
Katsuyama (U.S PGPub 2010/0076312 A1) is the closest piece of prior art. While Katsuyama teaches calculating an optimal sound velocity at the region of interest (Fig. 13) [0175]+[0178], recalculating the ultrasound image at the region of interest using the optimal sound velocity [0177], and regenerating a second ultrasound image [0177], Katsuyama does not teach that setting a reconstruction region by adding a margin region having a preset width to the region of interest. Tateyama (U.S PGPub 2011/0082372 A1) does not fill the gaps. Tateyama teaches a method for extracting tissue boundaries by adding a margin region around a boundary to correct for ultrasound probe/target movement (Abstract). However, even if the boundary is considered a “region of interest” the reference does not reasonably suggest “the margin region of the reconstructed region being reconstructed based on the calculated optimal sound velocity at the region of interest”. The margin regions of Tateyama is on either side of a boundary between two different tissues (Fig. 5A-5D) [0055]. The sound speed set in Tateyama is adjusted based on the tissue the sound is traveling through [0070]-[0071]. The margin region is used to determine the boundary region, which is divides the margin region into separate regions based on tissue type, and the sound speed is set based on the tissue type. Therefore, the margin region would not be reconstructed based on the calculated optimal sound speed in the region of interest. Weng (U.S Patent 5,588,435) was relied on to teach the frame the margin region is added, and does not reasonably suggest that the sound speed used to reconstruct the region of interest is the same as the sound speed to reconstruct the margin region. Wang (U.S PGPub 2003/0212327 A1) teaches normalizing pixel intensity, and is not related to sound speed in a margin region.
The invention provides a non-obvious improvement over the prior art. By adding a margin region to the region of interest, and using the optimized sound speed to reconstruct the image in both the margin region and the region of interest, the system is better able to image the entire region of interest, even in the case of unexpected displacement of the probe/region (Specification, page 2-3, Summary of Invention).
Independent Claims 9 and 10 contain substantially the same limitations as discussed above, and are allowable for substantially the same reasons. Dependent claims 11 and 12 necessarily contain the allowable subject matter, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793